DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “ones of the ports” in line 4 should read --ones of the plurality of ports.--  Same objections applies to all pending claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims recite “battery shelves.”  The recitation “battery” has been considered to merely indicate the intended use of the shelves.  Battery is not positively recited and fails to structurally limit the claimed invention.  It is not necessary to give life, meaning, and vitality to the claim because the body of the claim, standing alone, fully describes the claimed invention. This interpretation applies to all pending claims.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pigeon (US 2015/0265865) in view of Jackson (US 2006/0243459).
With respect to claim 1, Pigeon discloses an apparatus (Figs. 1-10) comprising: 
a pipe (of fire suppression system 20) extending vertically (vertical or riser section of the fire suppression system 20) adjacent at least one rack (56) having a plurality of vertically stacked battery shelves (58); and 
at least one plurality of ports (at saddle 34) spaced along the (horizontal sections of) pipe and fluidically coupled to the pipe (Figs. 4-6), respective ones of the ports configured to (capable of) direct an extinguishing agent from the pipe towards respective ones of the plurality of shelves (Figs. 7-9). 
Even though Pigeon fails to disclose having vertical section pipe, it is obvious that the water must be received from an underground main or a ground floor pump room.
Alternative, Jackson teaches a fire suppression system (10. Figures 1-5) with a pipe having vertical section (risers 19, 19' and conduit 23a) and horizontal section (sprinkler piping systems 12, 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of vertical section pipe, as taught by Jackson, to Pigeon’s fire suppression system, in order to receive water from the water supply system (paragraph [0040]) and to install the piping system near the ceiling (Fig. 1). 
With respect to claim 2, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the ports comprise respective nozzles (of 32) longitudinally spaced along the (horizontal sections of) pipe.
With respect to claim 3, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the (horizontal sections of) pipe is disposed adjacent a (top) side or a corner of the at least one rack.
With respect to claim 4, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the ports are selectively controllable (by the fire sprinklers 32).
With respect to claim 5, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the ports are heat-activated (via by the fire sprinklers 32. Paragraph [0033]).
With respect to claim 6, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the ports comprise respective replaceable nozzles (Paragraph [0031]).
With respect to claim 7, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses the apparatus further comprising respective tubes (hood 42) extending from the (horizontal sections of) pipe toward respective ones of the shelves and wherein the plurality of ports are disposed proximate ends of the respective tubes (Figs. 4-6 and 10).
With respect to claim 8, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses the apparatus further comprising respective sprinkler heads (fire sprinklers 32) at (inner) ends of respective ones of the tubes, each of the sprinkler heads comprising: 
a nozzle (of 32) proximate an (inner) end of the tube; 
a member (trigger 40 and the closure) configured to obstruct the nozzle in a first position and to expose the nozzle in a second position (once the trigger 40 is tripped and the closure is ejected); and 
an actuator (thermally responsive element of 40) configured to (capable of) move the member from the first position to the second position responsive to heat (Paragraph [0033]).
With respect to claim 9, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the member comprises a pivoting arm (trigger 40), wherein the actuator comprises a heat-sensitive member (thermally responsive element of 40) that holds the pivoting arm such that the pivoting aim obstructs the nozzle when the heat sensitive member is intact, and wherein the heat-sensitive member is configured to deform (melted from the original form) responsive to heat to release the pivoting arm and expose the nozzle (Paragraph [0033]).
With respect to claim 10, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the (horizontal sections of) pipe is configured to extend adjacent a first (front) rack having a first plurality of vertically stacked battery shelves (Fig. 7) and a second (rear) rack adjacent the first rack and having a second plurality of vertically stacked battery shelves; and wherein the at least one plurality of ports comprises a first plurality of (forward) ports configured to direct the extinguishing agent toward respective ones of the first plurality of shelves and a second plurality of (rearward) ports configured to direct the extinguishing agent toward respective ones of the second plurality of shelves.
With respect to claim 11, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses the apparatus further comprising the at least one rack (Fig. 7).
With respect to claim 12, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon disclose wherein each shelf of the plurality of shelves comprises at least one barrier (54 or the base of shelves 58) configured to contain extinguishing agent within the shelf.
With respect to claim 13, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon disclose wherein the extinguishing agent comprises a liquid extinguishing agent or a dry extinguishing agent (Paragraph [0043]).
With respect to claim 14, Pigeon discloses the apparatus as in claim 1 except for wherein the apparatus further comprising a monitor circuit configured to detect a pressure drop in the pipe.
However, Jackson teaches an apparatus (Figs. 1-6C) comprising: a pipe (14, risers 19, 19' and 23a) configured to (capable of) extend adjacent a rack having shelves (any rack with shelves in room shown in Fig.1); and at least one plurality of ports (ports connected to sprinkler head assemblies 16) fluidically coupled to the pipe (Fig. 1), respective ones of the ports configured to (capable of) direct an extinguishing agent. Jackson further teaches wherein the apparatus further comprising a monitor circuit (Fig. 4, supervisory pressure switch and air pressure monitoring system) configured to detect a pressure drop in the pipe (Paragraphs [0013], [0047], [0053], [0060] and [0066]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a monitor circuit, as taught Jackson, to Pigeon’s appratus, in order to to provide a double-interlock system and detect a fire event (Paragraphs [0013], [0047], [0053], [0060] and [0066]).
With respect to claim 15, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses an apparatus (Figs. 1-10) comprising: 
a rack (56) comprising a plurality of vertically-stacked battery shelves (58): 
a vertically extending pipe (riser pipe of fire suppression system 20 in the pump/mechanical room) disposed adjacent the rack; and 
a plurality of ports (at saddle 34) fluidically coupled to the (horizontal sections of) pipe and spaced apart along a length of the pipe (Figs. 4-6), respective ones of the ports configured to (capable of) direct an extinguishing agent from the pipe towards respective ones of the plurality of shelves (Figs. 7-9).
Alternatively, Jackson teaches an apparatus (Figs. 1-6C) comprising: a vertically extending pipe (risers 19, 19' and 23a) configured to (capable of) extend adjacent a rack having shelves (any rack with shelves in room shown in Fig.1); and at least one plurality of ports (ports connected to sprinkler head assemblies 16) fluidically coupled to the pipe (Fig. 1), respective ones of the ports configured to (capable of) direct an extinguishing agent. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a vertically extending pipe, as taught Jackson, to Pigeon’s pipe, in order to install the piping system near the ceiling (Fig. 1).

With respect to claim 16, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the (horizontal sections of) pipe is disposed adjacent a (top) side or a corner of the rack.
With respect to claim 17, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the ports are configured to be selectively activated responsive to heat (Paragraph [0033]).
With respect to claim 18, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the ports comprise respective heat-activated sprinkler heads (fire sprinklers 32), each of the sprinkler heads comprising: a nozzle (of 32); a member (trigger 40 and the closure) configured to obstruct the nozzle in a first position and to expose the nozzle in a second position (once the trigger 40 is tripped and the closure is ejected); and an actuator (thermally responsive element of 40) configured to (capable of) move the member from the first position to the second position responsive to heat (Paragraph [0033]).
With respect to claim 19, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses wherein the member comprises a pivoting member (trigger 40), wherein the actuator comprises a heat-sensitive member (thermally responsive element of 40) that holds the pivoting member such that the pivoting member obstructs the nozzle when the heat sensitive member is intact, and wherein the heat-sensitive member is configured to deform (melted from the original form) responsive to heat to release the pivoting member and expose the nozzle (Paragraph [0033]).
With respect to claim 20, Pigeon’s apparatus modified by Jackson’s vertical section pipe, Pigeon discloses a method (Figs. 1-10) comprising:
positioning a pipe (of fire suppression system 20) extending vertically (vertical or riser section of the fire suppression system 20) adjacent at least one rack (56) having a plurality of vertically stacked battery shelves (58): and 
directing an extinguishing agent from respective ones of ports (at saddle 34) spaced longitudinally along the (horizontal sections of) pipe and fluidically coupled to the pipe towards respective ones of the shelves.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 15, Applicant argues that pipes 14, 15 of Jackson are not vertically extending. The applicant’s argument has been considered but is moot due to the proper interpretation of the Jackson reference. The pipe of Jackson has both vertical section (risers 19, 19' and conduit 23a) and horizontal section (sprinkler piping systems 12, 12) (see new rejection above). One cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 18, 2022